Citation Nr: 0632280	
Decision Date: 10/17/06    Archive Date: 10/25/06	

DOCKET NO.  05-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from April 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied service connection for 
bilateral hearing loss.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Bilateral hearing loss is first shown by competent 
clinical evidence decades after the veteran was separated 
from service, and a preponderance of the evidence on file is 
against a finding that bilateral hearing loss was incurred or 
aggravated during active military service, or is otherwise 
attributable to some incident, injury or disease of such 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2003, 
prior to the issuance of the rating decision now on appeal 
from June 2003.  This notice informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The veteran was later provided additional 
formal VCAA notice in March 2006.  During the pendency of the 
appeal, the veteran was provided the opportunity of 
submitting his own and other lay statements, private 
treatment records and the statement of a private physician, 
and the veteran was provided a VA fee-basis audiometric 
examination.  A request for production of the service medical 
records was met with a response that the veteran's records 
were "fire related," however the veteran's physical 
examination for service separation was collected.  All known 
available records have been collected and the veteran does 
not argue nor does the evidence on file suggest that there 
remains any additional outstanding relevant evidence which 
has not been collected for review.  The Board finds that VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that no allowance of any benefit 
will result in this decision, so any failure to provide 
notice with respect to effective dates is harmless.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss) which are shown to 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that evidence pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

In the case of any veteran who engaged in combat with the 
enemy in the active US military during a period of war, VA 
shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
38 U.S.C.A. § 1154(b).  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
relevant frequencies for speech of 500, 1,000, 2,000, 3,000, 
of 4,000 cycles per second (Hertz) is 40 decibels or greater, 
or when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in March 2003, over 
50 years after he was separated from service in 1953.  He 
wrote that he landed in Korea at Inchon in September 1951 and 
was assigned to the 3rd Division's Surgeons' Office at a 
forward command position.  He reported that a US officer who 
spoke Chinese would loudly broadcast through an amplification 
system to the Chinese every night.  He reported there was 
overhead artillery fire, and that a helicopter launching pad 
for moving wounded personnel was close by his location.  He 
wrote that while on leave in Tokyo, he caught a severe head 
cold, and his return trip to Korea was in an unpressurized 
aircraft.  He said he could not hear for about three days and 
did visit medics but because he worked with medical personnel 
his treatment was informal and "no records [were] initiated."  
He believed exposure to acoustic trauma and this single head 
cold resulted in his hearing loss.  He further wrote that he 
sought evaluation in 1975, and was informed of severe right 
ear hearing loss at that time.  He next sought treatment or 
evaluation with Dr. K in 1999, which confirmed hearing loss.

The veteran submitted two statements in support of his claim.  
The first from his wife reported that she met and married the 
veteran in 1954, at which time she noticed the veteran's 
hearing loss.  The second from a former service member 
indicates he knew the veteran during his service in Korea.  
He wrote that he met the veteran three times while he was 
stationed in Korea and he recalled during these meetings that 
the veteran could "definitely hear better from the left side 
than the right."  At subsequent meetings he found that the 
veteran's hearing had not improved.  

Also received were records of the veteran's treatment and 
evaluation with a Dr. K, which indicate that he saw the 
veteran in early 1999 at which time the 69-year-old veteran 
complained "of severe hearing loss in his right ear for 
approximately 12 years."  He reported earlier seeking 
evaluation for hearing loss and being told that he had right 
ear hearing loss, but he felt the left ear was fine.  
Examination at that time with otoscopy revealed that the 
tympanic membranes were normal.  The assessment was 
asymmetric sensorineural hearing loss.  

In March 2003, Dr. K wrote a statement in the veteran's 
behalf which essentially repeats the factual background 
provided by the veteran himself in his own written 
statements, including the veteran's report of being exposed 
to noise through an amplification system, overhead artillery 
fire, and helicopter landings and takeoffs.  It also restated 
the veteran's report of having an upper respiratory tract 
infection.  This doctor opined that when the veteran had a 
URI it "led to most likely a middle ear effusion."  Dr. K 
then wrote his opinion that the majority of the veteran's 
hearing loss was "noise induced."  

The only service medical record on file is the January 1953 
VA examination for service separation.  That examination 
clearly noted that the veteran's ears and drums were normal.  
Hearing was reported as normal bilaterally, although testing 
was by whispered and spoken voice, the prevalent method of 
testing at the time.  In the accompanying report of medical 
history, the veteran did report ear, nose or throat trouble, 
but there were no pertinent findings recorded in the 
explanation of this complaint.  

In May 2003, the veteran was provided a fee-basis VA 
audiometric examination.  The veteran repeated his history of 
serving in Korea as a clerk for the Division Surgeons' Office 
where he was exposed to loud noises during training, 
amplification systems, overhead artillery and helicopters.  
He reported that since service separation, he had worked as 
an accountant and in real estate development with no 
significant noise exposure with either occupation or hobbies.  
Audiometric examination resulted an average pure tone decibel 
threshold for the relevant frequencies of speech for the left 
ear of 55 decibels with 100 percent speech discrimination, 
and for the right ear of 90 decibels with 12 percent speech 
discrimination.  There was normal middle ear function 
bilaterally, and otoscopy revealed clear canals and normal-
looking tympanic membranes in both ears.  The diagnosis, 
consistent with earlier private records was a severe right 
ear hearing loss and normal left ear hearing.  

It was this physician's opinion that the veteran's 
demonstrated hearing loss at present was more likely than not 
unrelated to service.  He based this opinion on the finding 
that the asymmetrical right ear hearing loss was greater than 
would be reflected through the loud noise environment 
described by the veteran during service.  He also based this 
opinion on the fact that hearing loss was unilateral, where 
ordinarily hearing loss due to noise exposure was usually 
bilateral.  It was his opinion that the veteran's right ear 
hearing loss was likely unrelated to service and related to 
other causes after service.  

The Board finds that a preponderance of the evidence on file 
is against the veteran's claim for service connection for 
bilateral hearing loss.  It is unfortunate that all of the 
veteran's service medical records were destroyed in the 1973 
fire, except for his service separation examination.  That 
separation examination, however, clearly found that the 
veteran's ears and drums were normal and hearing testing by 
whispered and spoken voice was reported as normal.  
Additionally, although the veteran reported seeking treatment 
or evaluation by medical personnel with whom he worked in 
Korea on several occasions, he clearly reported in his April 
2003 written statement that no records were created as a 
result of those visits.  

The first objective medical evidence demonstrating bilateral 
hearing loss for VA purposes are private records of the 
veteran's evaluation in 1999, some 46 years after he was 
separated from service.  Moreover, those earliest records 
from February 1999 contain a clear report by the veteran, age 
69 at the time, that he complained of severe right ear 
hearing loss "for approximately 12 years."  Of course, 
12 years prior to 1999 would have been 1987, which was still 
34 years after the veteran was separated from service.  

The Board has carefully considered the two clinical opinions 
on file with respect to the causal origins of the veteran's 
current hearing loss.  Dr. K's letter clearly does not 
indicate that this physician had access to or review of the 
veteran's entire claims folder, principally including the 
veteran's January 1953 service separation examination 
reflecting normal ears and drums, and normal hearing.  Dr. K 
feels that it was likely that the veteran incurred a middle 
ear effusion as a result of an upper respiratory tract 
infection, but then concluded that the majority of the 
veteran's hearing loss was noise-induced.  The VA examination 
report found that the veteran's rather unique asymmetrical 
right ear hearing loss was unlikely related to a noise 
exposure, because acoustic trauma hearing loss is most often 
bilateral in nature.  In this regard, the Board notes that at 
no time during the pendency of this appeal has the veteran 
ever reported a single acute right ear acoustic or other 
trauma, injury or disease during service.  The VA physician 
also found that the amount of asymmetrical right ear hearing 
loss was inconsistent with the level of noise exposure 
reported by the veteran.  The Board finds that the VA 
audiometric examination opinions are more probative and 
compelling than those provided by Dr. K in the veteran's 
behalf.

The Board considered the veteran's own lay statements as well 
as those submitted on his behalf by his spouse and friend.  
The Board places little weight in lay statements recalling a 
perceived hearing loss in the veteran some 50 years earlier 
than the time these statements were prepared.  Moreover, 
while lay witnesses are certainly competent to provide 
statements regarding things they saw or heard in the past, 
they are not shown to have the requisite medical expertise to 
provide competent clinical opinions about the etiological 
origins and causes of the veteran's current hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's asymmetrical right ear hearing loss is, 
consistent with the clinical opinion on file, is shown to be 
inconsistent with a generalized exposure to noise of overhead 
artillery, helicopters, and amplified broadcasting.  It would 
be consistent with a significant acoustic trauma to the right 
ear only, but there is no such report by the veteran at any 
time during the pendency of the appeal.  The veteran's 
asymmetric right ear hearing loss would also be consistent 
with some significant disease process for the right ear only, 
but the veteran has not reported such disease process at any 
time during or subsequent to service.  In this regard it is 
noteworthy that the veteran's ears and drums were reported to 
be normal at service separation, and by Dr. K in 1999, and by 
VA audiometric examination in 2003.  

The objective evidence on file shows that by physical 
examination completed in January 1953, the veteran's ears and 
drums were found to be normal and hearing was found to be 
normal bilaterally by whispered and spoken voice.  The first 
objective findings of hearing loss disability for VA purposes 
are made in 1999, 46 years after service separation.  
Although the veteran and his spouse noted that the veteran 
first sought evaluation after service in 1975, and that right 
ear hearing loss was noted at that time, that still would 
have been 22 years after the veteran was separated from 
service.  It seems clear to the Board that the veteran's 
asymmetrical right ear hearing loss likely resulted from a 
single incident, injury or disease involving the right ear 
only at sometime in the veteran's lifetime, but there is 
simply an absence of any significant evidence that this 
occurred at any time during the veteran's active military 
service.

The Board considered the provisions of 38 U.S.C.A. § 1154(b).  
However, the veteran has not argued that his hearing loss 
resulted from his combat with the enemy, and this is 
consistent with his reports of serving as a clerk with a 
division medical staff.  Moreover, the absence of possible 
records of contemporaneous treatment of the veteran's ears 
during service is discounted by the veteran's own statement 
that such records were not recorded during service.  Finally, 
it is certainly noteworthy that in 1999, several years prior 
to the veteran's 2003 claim with VA, he reported to Dr. K 
that he perceived a severe right ear hearing loss "for 
approximately 12 years," meaning that in 1999, the veteran 
believed that right ear hearing loss commenced in or about 
1987.  This was long after service separation.  Hearing loss 
due to acoustic trauma is immediate and not progressive, in 
the absence of continued exposure to such loud noise 
environment.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


